 

Aflac Incorporated 3rd Quarter 2010 Form 10-Q [d10q.htm]

EXHIBIT 10.27

FREEZE AMENDMENT FOR THE

RETIREMENT PLAN FOR DIRECTORS EMERITUS

(As Amended and Restated)

Aflac Incorporated (the “Corporation”) herby amends and freezes the Retirement
Plan for Directors Emeritus (the “Plan”) effective as of May 3, 2010 (the
“Effective Date”).

Background

 

  A. The Corporation established the position of Director Emeritus and adopted
the Plan, effective as of June 13, 1989. Participation in the Plan was frozen as
of May 7, 2001. The Corporation amended and restated the Plan effective as of
February 9, 2010 to comply with Section 409A of the Internal Revenue Code of
1986, as amended (“Section 409A”).

 

  B. The Plan was designed to provide retirement benefits for non-employee
members (each, a “Director”) of the Corporation’s Board of Directors (the
“Board”).

 

  C. Pursuant to Section 14 of the Plan, the Board has the authority to amend
the Plan.

 

  D. The Board has determined to amend the Plan to freeze all benefits
retroactively as of the Effective Date, such that (i) no more service will be
taken into account under the Plan, and (ii) the dollar amount taken into account
for meeting fees under the Plan will be frozen at $2,000 per meeting.
Accordingly, the dollar value and length of payment of annual retirement
benefits under the Plan for each Director will be frozen as of the Effective
Date.

Terms of Amendment

1. Section 4 of the Plan is hereby amended by deleting said section in its
entirety and by substituting in lieu thereof the following:

“Section 4. Annual Benefit Amount: The annual retirement benefits payable
pursuant to this Plan to a retired Director shall be equal to the compensation
(excluding committee fees) paid to the Director by the Corporation for his or
her service on the Board during the 12-month period immediately preceding the
Effective Date. Such compensation shall include the retainer fee (up to $30,000)
and regular Board meeting fees (up to $2,000 per meeting).”

2. The first sentence of Section 5 of the Plan is hereby amended by deleting
said sentence in its entirety and by substituting in lieu thereof the following:

“For purposes of determining eligibility for voluntary retirement under
Section 3 and calculation of the term of payment under Section 6, length of
service shall be measured during the period (i) commencing on the date a
Director is elected to the Board or, in the case of an employee-Director who
continues as a Director after ceasing to be an employee, the date such Director
ceased to be an employee of the Corporation (and affiliates and subsidiaries of
the Corporation); and (ii) ending on May 3, 2010.”



--------------------------------------------------------------------------------

3. Section 17 of the Plan hereby is amended by adding thereto, immediately after
the language therein, the following sentence:

“If any Director becomes employed by the Corporation and is a specified employee
(as defined in Section 409A) of the Corporation as of the date he or she
separates from service (as defined above) from the Board, then, to the extent
required by Section 409A, the payment of his or her annual retirement benefit
shall be delayed, such that he or she shall not receive any payment during the
6-month period commencing on the date he or she separates from service; and any
amount that otherwise would have been paid to him or her during such 6-month
period will be paid, without interest, in a single lump sum upon the day after
the 6-month anniversary of the date he or she separates from service.”

4. This amendment shall be effective as of the Effective Date.

5. Except as specified above, the Plan shall remain in full force and effect.

IN WITNESS WHEREOF, this Freeze Amendment for the Retirement Plan for Directors
Emeritus has been duly executed by an authorized officer of Aflac Incorporated
on the 10th day of August, 2010.

 

  Aflac Incorporated By:   /s/  Daniel P. Amos          

Daniel P. Amos

Chairman and Chief Executive Officer

Attest:   /s/  Joey M. Loudermilk          

Joey M. Loudermilk

Corporate Secretary